Citation Nr: 1809323	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for left shoulder arthritis.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a chronic skin disease.

4. Entitlement to service connection for gastroesophageal reflux disease.

5. Entitlement to an evaluation in excess of 10 percent for a left knee disorder.

6. Entitlement to an evaluation in excess of 10 percent for a left knee disorder.

7. Entitlement to an evaluation in excess of 10 percent for a right knee disorder.

8. Entitlement to an evaluation in excess of 10 percent for hypertension.

9. Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Sara Hill, Esq.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2010, March 2010, and May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In February 2018, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran, through his attorney, that he wished to withdraw his appeal of Issues 1-8.  Therefore, no questions of fact or law remain before the Board for these issues.

2. The Veteran's service-connected hypertension caused his CAD.  



CONCLUSIONS OF LAW

1. The Veteran has met the criteria for withdrawal of a Substantive Appeal.  The Board has no further jurisdiction.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

The criteria for service connection for CVA residuals, as secondary to service- connected hypertension, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

In February 2018, the Veteran, through his attorney, withdrew his appeal of Issues 1-8.  

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).




Merits

This appeal turns on the first prong of a secondary service connection claim - current disability.  VA found, in a March 2010 rating decision, that the Veteran did not have CAD or any cardiac disability.  Therefore, VA denied the claim.  In contrast, Dr. M.S., in a December 2017 statement, found the Veteran has CAD.  Dr. M.S. cited multiple treatment records, including from October 2017 when the Veteran was hospitalized.  Resolving doubt in the Veteran's favor, the undersigned finds the Veteran has CAD.  This satisfies the first prong of a secondary service connection claim.

VA has service connected the Veteran's hypertension.  This satisfies the second prong of a secondary service connection claim.

Dr. M.S. thoroughly explained how the Veteran's hypertension caused his CAD, citing medical journals to support his argument.  VA never reached the question of nexus because it found the Veteran did not have a current disability.  No additional evidence is required for this matter.  The Veteran has satisfied the third prong of a secondary service connection claim.

Based on the foregoing, the Veteran has met all three prongs of a secondary service connection claim.  The Board will grant the appeal.












ORDER

Entitlement to service connection for left shoulder arthritis is dismissed.

Entitlement to service connection for a low back disorder is dismissed.

Entitlement to service connection for a chronic skin disease is dismissed.

Entitlement to service connection for gastroesophageal reflux disease is dismissed.

Entitlement to an evaluation in excess of 10 percent for a left knee disorder is dismissed.

Entitlement to an evaluation in excess of 10 percent for a left knee disorder is dismissed.

Entitlement to an evaluation in excess of 10 percent for a right knee disorder is dismissed.

Entitlement to an evaluation in excess of 10 percent for hypertension is dismissed.

Entitlement to service connection for coronary artery disease (CAD) is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


